DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
Claims 1-6, 9, and 17 have been amended. Claims 8, 16, and 24 have been canceled. Claims 25-27 have been added. Claims 1-6, 9-14, 17-22, and 25-27 are pending and have been examined.

Response to Arguments/Amendments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-13, 17-21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0132511 by Gong et al. (“Gong”) in view of U.S. Patent Application Publication 2018/0046894 by Yao (“Yao”).
 
	In regard to claim 1, Gong discloses:
1. A computing device comprising: See Gong, Fig. 8, depicting a computing device.
a memory to store a convolutional neural network (CNN) comprising a plurality of layers; and at least one processor coupled to the memory and configured to: See Gong, Fig. 8, element 814, depicting a processor and memory as well as ¶ 0089. Also see ¶ 0029, e.g. “CNN.”
select a layer of the plurality of layers; compress the layer to generate a compressed layer; and See Gong, ¶ 0031, e.g. “the compression process can utilize a matrix factorization method … Given a parameter WϵRmxn in one dense connected layer, it can be factorized as W=U SVT … in order to approximate W using two smaller matrices, the top k singular vectors can be picked in U and V with corresponding eigenvalues in S, to reconstruct W:                         
                            
                                
                                    W
                                
                                ^
                            
                            =
                             
                            
                                
                                    U
                                     
                                
                                ^
                            
                            
                                
                                    S
                                
                                ^
                            
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    T
                                
                            
                        
                     …”
… generate a tuned layer. See Gong, ¶ 0031, e.g. “the compression process can utilize a matrix factorization method … Given a parameter WϵRmxn in one dense connected layer, it can be factorized as W=U SVT … in order to approximate W using two smaller matrices, the top k singular vectors can be picked in U and V with corresponding eigenvalues in S, to reconstruct W:                         
                            
                                
                                    W
                                
                                ^
                            
                            =
                             
                            
                                
                                    U
                                     
                                
                                ^
                            
                            
                                
                                    S
                                
                                ^
                            
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    T
                                
                            
                        
                     …”
Gong does not expressly disclose prune the compressed layer to generate a tuned layer.  See Yao, ¶ 0077-0078, e.g. “Network pruning is proposed to compress CNN models. In the known art, network pruning proved to be a valid way to reduce the network complexity and over-fitting.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gong’s CNN with Yao’s pruning in order to reduce complexity and over-fitting as suggested by Yao.
calculate … [a confidence score]; and [process data] one or more times until the [confidence score] meets or exceeds a threshold value. See Gong, ¶ 0045, e.g. “If the score at least meets the specified confidence threshold, the additional media processing module 202 can determine that the additional media processing may not be necessary. If, however, the score is less than the specified confidence threshold, then the additional media processing module 202 can determine to utilize the transmission module 204 to transmit at least the portion of the media content item to the one or more remote servers for the additional media processing.”
Gong does not expressly disclose an accuracy of the tuned layer … and compress and prune the tuned layer one or more times based on an accuracy threshold. However, this is taught by Yao. See Yao, ¶ 0077-0078, e.g. “Network pruning is proposed to compress CNN models. In the known art, network pruning proved to be a valid way to reduce the network complexity and over-fitting.” Also see Fig. 5 and ¶ 0088, e.g. “Next, in step 520, repeating steps 505 to 515, until the accuracy of ANN reaches a predetermined level.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gong’s threshold with Yao’s compression and pruning in order to reduce complexity and over-fitting as suggested by Yao.
wherein the compressed and pruned tuned layer decreases a size of the CNN stored in the memory. See Gong, ¶ 0032, e.g. “This approach can, for instance, compress the data by 32 times, since each neuron can be represent by one bit.” Also see Yao, ¶ 0091, e.g. “Since accuracy loss may be minute even when d is much smaller than n.sub.in and nout, considerable reduction of time consumption and memory footprint can be achieved.”

	In regard to claim 2, Gong discloses:
2. The computing device of claim 1, wherein the CNN is trained to classify content and the at least one processor is further configured to: receive the content; and classify, after generation of the tuned layer, the content using the CNN. See Gong, ¶ 0027, e.g. “The compressed CNN can be utilized to apply a media processing technique to the media content item to produce information about the media content item.” Also see ¶ 0039, e.g. “For instance, the media processing technique can provide identifying information (e.g., a name, a tag, a classification, a label, etc.) about a face, an item, a scene, or an activity, etc., depicted in the media content item.”

	In regard to claim 3, Gong discloses:
3. The computing device of claim 1, wherein the layer comprises a convolutional layer, a pooling layer, or a fully-connected layer. See Gong, ¶ 0027, e.g. “convolutional neural networks.”

	In regard to claim 4, Gong discloses:
4. The computing device of claim 1, wherein the layer comprises at least one matrix and the at least one processor is configured to compress the layer at least in part by: decompose the at least one matrix to generate at least one decomposed matrix; and See Gong, ¶ 0031, e.g. “Given a parameter WϵRmxn in one dense connected layer, it can be factorized as W=U SVT, where UϵRmxm and VϵRnxn are two dense orthogonal matrices and SϵRmxn is a diagonal matrix.” truncate the at least one decomposed matrix to generate at least one compressed matrix. See Gong, ¶ 0031, e.g. “The diagonal elements in                         
                            
                                
                                    S
                                
                                ^
                            
                        
                    ϵRkxk correspond to the largest k singular values.”

	In regard to claim 5, Gong discloses:
5. The computing device of claim 4, wherein the at least one processor is configured to execute singular value decomposition to decompose the at least one matrix; See Gong, ¶ 0031, e.g. “singular-value decomposition (SVD).”
the at least one decomposed matrix comprises at least one U matrix, at least one Σ matrix, and at least one V* matrix; See Gong, ¶ 0031, e.g. “Given a parameter WϵRmxn in one dense connected layer, it can be factorized as W=U SVT, where UϵRmxm and VϵRnxn are two dense orthogonal matrices and SϵRmxn is a diagonal matrix.” Here, Gong’s U and VT matrices correspond to the claimed U and V* matrices, and Gong’s S matrix corresponds to the claimed Σ matrix.
truncate the at least one decomposed matrix comprises truncate the at least one Σ matrix; and See Gong, ¶ 0031, e.g. “The diagonal elements in                         
                            
                                
                                    S
                                
                                ^
                            
                        
                    ϵRkxk correspond to the largest k singular values.”
the at least one processor is further configured to multiply the at least one compressed matrix by the at least one V* matrix to generate at least one new matrix. See Gong, ¶ 0031, e.g. “reconstruct W:                         
                            
                                
                                    W
                                
                                ^
                            
                            =
                             
                            
                                
                                    U
                                     
                                
                                ^
                            
                            
                                
                                    S
                                
                                ^
                            
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    T
                                
                            
                        
                    .” Note that this limitation is broadly interpreted in view of ¶ 0028 of Applicant’s specification.

	In regard to claim 9, Gong discloses:
9. A method of tuning a convolutional neural network (CNN) comprising a plurality of layers, the method comprising: See Gong, ¶ 0031, e.g. “matrix factorization method.” All further limitations have been addressed in the above rejection of claim 1.

	In regard to claims 10-13, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 2-5, respectively. 

	In regard to claim 17, Gong discloses:
17. A non-transient computer readable medium encoded with instructions that when executed by at least one processor cause a process for tuning a convolutional neural network (CNN) comprising a plurality of layers to be carried out, the process comprising: See Gong, Fig. 8, elements 804, 814, and 818, depicting various computer readable media. Also see ¶ 0089, e.g. “The computer system 800 includes a processor 802, a cache 804, and one or more executable modules and drivers, stored on a computer-readable medium, directed to the processes and features described herein.” All further limitations have been addressed in the above rejection of claim 1.

	In regard to claims 18-21, parent claim 17 is addressed above. All further limitations have been addressed in the above rejections of claims 2-5, respectively. 

	In regard to claim 25, parent claim 1 is addressed above. Gong and Yao does not expressly disclose 25. The computing device of claim 1, wherein to prune the compressed layer to generate a tuned layer comprises replace the selected layer of the plurality of layers with the tuned layer. See Yao, ¶ 0077-0078 as cited above. Note that the act of pruning/tuning is a process that inherently replaces the layer being pruned. That is, as parameters in the layer are edited, the result essentially replaces the original, thereby providing a replacement.

	In regard to claims 26-27, parent claims 9 and 17 are addressed above. All further limitations have been addressed in the above rejections of claim 25. 

Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Yao as applied above, and further in view of U.S. Patent Application Publication 2018/0373975 by Yu et al. (“Yu”), U.S. Patent Application Publication 2016/0358070 by Brothers et al. (“Brothers”) and U.S. Patent Application Publication 2017/0039471 by Ogawa (“Ogawa”).

	In regard to claim 6, Gong does not expressly disclose the following limitations taught by Yu and Brothers as follows:
6. The computing device of claim 5, wherein the at least one processor is configured to prune the compressed layer at least in part by identification of at least one weight value stored in the at least one new matrix that is less than a threshold value, See Yu, ¶ 0020, e.g. “As utilized herein, the term "redundant" in connection with a neural network weight parameter, connection, node, neuron, and/or the like refers to a weight parameter, connection, node, neuron, and/or the like that may be removed from a neural network model while maintaining a specified level of accuracy, such as after retraining operations. … Weight parameters and/or groups of weight parameters having importance parameters below a specified threshold value may be removed.” Note that motivation to combine Gong and Yu is provided in the rejection of claim 1 above.
Gong and Yu do not expressly disclose replace the at least one weight value with 0, and However, this is taught by Brothers. See Brothers, Fig. 4 and ¶ 0064, e.g. “FIG. 4 illustrates an example where a threshold may be specified so that weights that do not exceed the threshold are set to zero.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gong and Yu’s weight pruning with Brothers’ weight replacement in order to reduce the number of computations necessary for executing the modified neural network compared to the first neural network as suggested by Brothers (see ¶ 0062).
remove at least one neuron associated with at least one link associated with the at least one weight value. See Yu, ¶ 0028, e.g. “identify and/or remove redundant nodes.”

	In regard to claim 14, parent claim 13 is addressed above. All further limitations have been addressed in the above rejections of claim 6. 

	In regard to claim 22, parent claim 21 is addressed above. All further limitations have been addressed in the above rejections of claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2016/0217369 by Annapureddy et al. See Abstract, e.g. “Compressing a machine learning network, such as a neural network, includes replacing one layer in the neural network with compressed layers to produce the compressed network.” Also see ¶ 0086, e.g. “SVD”.
U.S. Patent Application Publication 2020/0334537 to Yao et al. See ¶ 0029, e.g. “the importance measurement may be conducted on a per-layer basis and we can use layer-wise pruning to remove a portion of parameters in each layer directly. In order to prevent the error from the first layer from being accumulated by feedforward processing, which may lead to a loss of accuracy of the regressed CNN model, re-training may be employed to augment the capability of the regressed model. By jointly performing the layer-wise regression and re-training in an iterative manner, highly-sparse CNN models may be constructed automatically and effectively.”+
U.S. Patent Application Publication 2017/0337471 by Kadav et al. teaches iteratively pruning and retraining in order to maintain accuracy (see ¶ 0026-0029).
U.S. Patent Application Publication 2017/0169315 by Vaca Castano et al. See ¶ 0021, e.g. “The goal is to tune the connection weights in the network in such a manner so as to produce an output that matches the ground-truth labels as best as possible.” See ¶ 0052, e.g. “This is repeated until either the threshold is less than or equal to LOW_THRESHOLD or density is greater than or equal to DENSITY_THRESHOLD at which point flow goes to 605 to perform clustering/grouping”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121